Case: 15-41649      Document: 00513715519         Page: 1    Date Filed: 10/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 15-41649                           FILED
                                  Summary Calendar                  October 12, 2016
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                           Clerk


                                                 Plaintiff-Appellee

v.

JAMES DOUGLAS NICHOLS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-222-2


Before JONES, SMITH and DENNIS, Circuit Judges.
PER CURIAM: *
       James Douglas Nichols, federal prisoner # 16570-078, moves for leave to
proceed in forma pauperis (IFP) on appeal from the denial of his motion for a
correction of a clerical error under Federal Rule of Criminal Procedure 36. The
district court denied his IFP motion and certified that his appeal was not taken
in good faith. By moving for IFP status, he is challenging the district court’s
certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41649       Document: 00513715519    Page: 2   Date Filed: 10/12/2016


                                   No. 15-41649

Our inquiry into an appellant’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
and citation omitted).
      According to Nichols, the district court failed to attach a copy of the
ruling on his objections to the copy of the presentence report (PSR) used by the
Bureau    of   Prisons      in   violation   of   Federal   Rule    of   Criminal
Procedure 32(i)(3)(C). The record before the court shows that the statement of
reasons, reflecting the change in the base offense level and the reason for it, is
attached to the PSR. Nichols has presented nothing to show any error in the
documents related to his conviction. Accordingly, the district court did not err
by denying the Rule 36 motion. See FED. R. CRIM. P. 36; United States v.
Mackay, 757 F.3d 195, 200 (5th Cir. 2014); United States v. Buendia-Rangel,
553 F.3d 378, 379 (5th Cir. 2008).
      The instant appeal does not involve “legal points arguable on their
merits (and therefore not frivolous).” Howard, 707 F.2d at 220. The motion
for leave to proceed IFP is DENIED. The motion for sanctions is also DENIED.
Nichols’s appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at n.24; 5TH
CIR. R. 42.2




                                         2